Order entered November 16, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-01253-CV

                           IN THE INTEREST OF T.L.C., A CHILD

                         On Appeal from the 59th Judicial District Court
                                    Grayson County, Texas
                              Trial Court Cause No. FA-14-0558

                                           ORDER
       We GRANT appellant’s November 10, 2015 motion for extension of time to file brief to

the extent we ORDER the brief be filed no later than December 4, 2015. Because this is an

accelerated appeal in a parental termination case, no further extensions will be granted absent

exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE